Filed 4/23/21 P. v. Latten CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----


    THE PEOPLE,                                                                                C091889

                    Plaintiff and Respondent,                                      (Super. Ct. No. 19F014B)

           v.

    ANGELA MICHELLE LATTEN,

                    Defendant and Appellant.



         Defendant Angela Michelle Latten was convicted of five counts of burglary and
sentenced to a term of three years for the first count and four consecutive terms of eight
months each for the remaining four counts. All five burglaries occurred on the same
night on the same property. Defendant appeals, arguing the burglaries were part of the
same course of conduct and thus consecutive sentences were prohibited by Penal Code1
section 654. We disagree and affirm.




1        Further undesignated section references are to the Penal Code.

                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       Defendant and two codefendants drove to the California Department of Fish and
Wildlife compound in Lewiston, California. They used a grinder to break the lock to the
chain blocking the driveway, drove into the property, and got out of the car. They
entered five structures on the property: two evidence trailers, one housing marijuana and
the other, oil-extraction tools; the warden’s garage housing an all-terrain vehicle and
other tools; the fisheries shop housing metalworking tools and wading gear; and the
fisheries mobile home housing offices. The locks on both of the trailers’ doors were cut
open by a grinder. The door on the warden’s garage was forced open. Defendant and her
codefendants left the door to the fisheries shop open, as well as the door and window to
the fisheries mobile home. They also left the cover for an electrical panel on the ground
inside the fisheries mobile home. Defendant and one of her codefendants left shoe prints
on top of a trailer, which they used to climb through a window to enter the fisheries
mobile home. Defendant also left shoe prints in the warden’s garage.
       A witness, who lived on a property overlooking the compound, heard the grinder
and saw a car with the silhouettes of three individuals inside drive into the compound.
The witness saw the three silhouettes walk toward a warehouse building on the
compound and enter it; he also saw the three silhouettes walk toward an office building.
The witness later saw the car leave the compound and communicated that information to
a 911 dispatcher when reporting the burglary.
       Trinity County Sheriff’s Deputy Seth Ruiz received a notice of the call and drove
toward the compound. Around 30 minutes after the witness first reported the burglary,
Deputy Ruiz stopped a car matching the description provided by the witness which was
several hundred yards from the compound. Inside the car were defendant and her
codefendants. While identifying the driver, Deputy Ruiz saw dried marijuana on
defendant’s and one of her codefendant’s clothes. California Department of Fish and
Wildlife Warden Jason Smith, who worked at the compound, came to the traffic stop and

                                             2
saw a camouflage helmet in the backseat, which looked like the one he kept in the
warden’s garage and wore when riding the all-terrain vehicle. Also found inside the car
was an evidence tag and envelope from one of the trailers, tie-down straps from the other
trailer, and a come-along tool from the fisheries shop. At trial, defendant stated she
owned the grinder and was familiar with its use.
         Defendant was convicted of five counts of burglary, one count for each of the five
buildings, as described above.
                                        DISCUSSION
         Defendant asserts the trial court improperly imposed consecutive sentences for
each burglary conviction in violation of section 654’s proscription of multiple
punishments. We disagree.
         Section 654 “prohibits multiple sentences where the defendant commits different
acts that violate different statutes but the acts comprise an indivisible course of conduct
engaged in with a single intent and objective.” (People v. Alvarado (2001) 87
Cal.App.4th 178, 196.) “Whether section 654 applies in a given case is a question of fact
for the trial court, which is vested with broad latitude in making its determination.
[Citations.] Its findings will not be reversed on appeal if there is any substantial evidence
to support them. [Citations.] We review the trial court’s determination in the light most
favorable to the respondent and presume the existence of every fact the trial court could
reasonably deduce from the evidence.” (People v. Jones (2002) 103 Cal.App.4th 1139,
1143.)
         Defendant argues the course of conduct is indivisible because it affected only a
single possessory interest. Her reliance on cases focusing on invasion of multiple
possessory interests is misguided, however, because those cases explore the exception for
multiple burglaries of a single building. (People v. O’Keefe (1990) 222 Cal.App.3d 517,
520-521 [possessory interest used to show separate entries of a “room” or “apartment”
supporting multiple counts of burglary despite the fact the burglaries occurred within a

                                              3
single building]; People v. James (1977) 19 Cal.3d 99, 119 [§ 654 did not apply to
burglaries of separately rented offices within the same commercial building “merely
because his victims chose the same landlord”].) Here, defendant and her codefendants
made multiple entries of multiple buildings, thus the cases defendant relies on are
distinguishable.
       Instead, defendant’s case is like People v. Bowman (1989) 210 Cal.App.3d 443,
448, where the court affirmed separate entries were divisible conduct for the purposes of
section 654 where the intent to enter each building located on the same property was
independent of the other entries. (See also People v. Harrison (1989) 48 Cal.3d 321, 325
[§ 654 does not bar multiple punishment because a defendant commits the same offense
multiple times, even if the intent for each offense is necessarily the same].) Indeed, “[i]f
a course of criminal conduct causes the commission of more than one offense, each of
which can be committed without committing any other, the applicability of section 654
will depend upon whether a separate and distinct act can be established as the basis of
each conviction.” (People v. Knowles (1950) 35 Cal.2d 175, 187.)
       In Bowman, the defendant broke into several buildings, motorhomes, and vehicles
on a car dealership property. (People v. Bowman, supra, 210 Cal.App.3d at pp. 445-446.)
The appellate court explained the defendant “committed multiple break-ins, each with a
separate felonious intent. While the felonious intent in each instance was the same, this
does not make the various violations incidental to each other or to one primary criminal
objective.” (Id. at p. 448.) Defendant attempts to distinguish her case from Bowman by
claiming Bowman dealt with “separate ‘victims’ with independent ‘interests.’ ” Not so.
As explained, the defendant in Bowman committed multiple burglaries on a single car
dealership by entering various buildings and motorhomes all owned or possessed by that
dealership. (Id. at pp. 445-446.) Thus, defendant’s case is like Bowman where the
appellate court found consecutive sentencing was supported by substantial evidence. (Id.
at p. 448.)

                                              4
       Here, the trial court explained defendant held a distinct intent and objective with
each entry. It referred to the “individual character of . . . the buildings,” which each
housed “different property of a different nature” to support its conclusion the acts were
separate. There is sufficient evidence to support this: one trailer contained marijuana
samples, the other trailer contained extraction tools, the warden’s garage contained the
all-terrain vehicle, its battery and helmet, the fisheries shop contained metalworking tools
and wading gear, and the fisheries mobile home contained offices. Like in Bowman,
defendant intended to steal from each building she and her codefendants burglarized, but
her intent was distinct for each act because she sought new property to steal by entering
each building.
       Because there is sufficient evidence to show the entries were separate, we affirm
the trial court’s determination.
                                       DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                  Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Hoch, J.



                                              5